


110 HR 929 IH: Land Between the Rivers Southern

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 929
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Costello (for
			 himself, Mr. Shimkus,
			 Mr. Rush, Mr. Lipinski, Mr.
			 LaHood, Mr. Gutierrez,
			 Mr. Jackson of Illinois,
			 Mr. Kirk, Mr. Emanuel, Mr.
			 Johnson of Illinois, Mr. Weller of
			 Illinois, Mr. Hare,
			 Ms. Schakowsky,
			 Mr. Davis of Illinois,
			 Ms. Bean, Mr. Manzullo, and Mr. Roskam) introduced the following bill; which
			 was referred to the Committee on Natural
			 Resources
		
		A BILL
		To establish the Land Between the Rivers National
		  Heritage Area in the State of Illinois, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Land Between the Rivers Southern
			 Illinois National Heritage Area Act of 2007.
		2.FindingsCongress finds that—
			(1)southern Illinois
			 has a cohesive, distinctive, and important landscape that distinguishes the
			 area as worthy of designation as a National Heritage Area;
			(2)the historic
			 features of southern Illinois reflect a period during which the area was the
			 strategic convergence point during the westward expansion of the United
			 States;
			(3)the geographic
			 centrality of southern Illinois ensured that the area played a pivotal
			 military, social, and political role during the Civil War, which resulted in
			 the area being known as the Confluence of Freedom;
			(4)southern Illinois
			 is at the junction of the ending glaciers and 6 ecological divisions;
			(5)after the expeditions
			 of Lewis and Clark, the land between the rivers became known as
			 Egypt because of the rivers in, and the beauty and agricultural
			 abundance of, the area;
			(6)Native Americans
			 described the area in southern Illinois between the Mississippi and Ohio Rivers
			 as the Land Between the Rivers;
			(7)a
			 feasibility study led by the Office of Economic and Regional Development at
			 Southern Illinois University Carbondale that was revised in April 2006
			 documents a sufficient assemblage of nationally distinctive historic resources
			 to demonstrate the feasibility of, and the need for, establishing the Land
			 Between the Rivers National Heritage Area; and
			(8)stakeholders
			 participating in the feasibility study process for the Heritage Area have
			 developed a proposed management entity and financial plan to preserve the
			 natural, cultural, historic, and scenic features of the area while furthering
			 recreational and educational opportunities in the area.
			3.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Land Between
			 the Rivers National Heritage Area established by section 4(a).
			(2)Management
			 entityThe term management entity means the
			 management entity for the Heritage Area designated by section 4(c).
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)StateThe
			 term State means the State of Illinois.
			4.Land Between the
			 Rivers National Heritage Area
			(a)EstablishmentThere
			 is established in the State the Land Between the Rivers National Heritage
			 Area.
			(b)BoundariesThe
			 Heritage Area shall include—
				(1)Kincaid Mound,
			 Fort de Chartres, Kaskaskia, Fort Massac, Wilkinsonville Contonment, the Lewis
			 and Clark Sculpture, Flat Boat, Cave-in-Rock, the Shawneetown Bank Building,
			 the Iron Furnace, the Crenshaw Slave House, Roots House, the
			 site of the Lincoln-Douglas debate, certain sites associated with John A.
			 Logan, the Fort Defiance Planning Map, Mound City National Cemetery, and
			 Riverlore Mansion; and
				(2)any other sites in
			 Randolph, Perry, Jefferson, Franklin, Hamilton, White, Jackson, Williamson,
			 Saline, Gallatin, Union, Johnson, Pope, Hardin, Alexander, Pulaski, and Massac
			 Counties in the State that the Secretary, in consultation with the management
			 entity, determine to be appropriate for inclusion in the Heritage Area.
				(c)Management
			 entityThe management entity for the Heritage Area shall be the
			 Southern Illinois University Carbondale.
			
